Title: From Thomas Boylston Adams to William Smith Shaw, 30 March 1801
From: Adams, Thomas Boylston
To: Shaw, William Smith



Dear William
Philadelphia 30th: March 1801

I had not time to write before the departure of the post to day, to both you & my mother, and having received a letter from her she was best entitled to my earliest regards, though, if I rightly remember, you favor written at Suffield has not yet been acknowledged—
Watsons Bill is enclosed as you desire—Dickins is not your debtor. But you are his to the amount of four or five dollars, as I wrote you before. How shall I pay you for the Book you brought me?
I exhibited the order for the three remaining vols’ of the journals of Congress, to Hyde, who says only the 11th: is yet printed and that the others will not be ready these two months—
What interest is making for a new Governor in your State? Will Gerry run again for the seat? We hope to create a diversion in favor of Genl: Muhlenberg here—the Republicans are divided as to him, & if he would consent to run, the Germans would nearly all vote for him; the federalists, I fear, will let slip this only chance of getting rid of the old rascally tyrant, who goads & vexes them without mercy—I would vote for any united Irishman, as soon as I would for McKean—Hear a fact of recent date—Col: John Shee who held the office of Inspector of flour, under the Governor was appointed to supercede the Marshall—He declined the honor intended him, prefering less honor & more profit in the place he held—The Governor signified to him his pleasure, that he should accept the proffered appointment, since he could no longer continue as inspector of flour, the office having been bestowed on his son Mr: Robert McKean. We must say of Mr: McKean, that he acts independently, for in spite of all that his party can do, he will provide snug birth’s for his family—
I enclose you a paper, which I wish you to exhibit to the Clerk of the Circuit Court, and to ascertain whether the costs in any of the enumerated cases, have been received—If so—whether he is disposed to pay them over to you, when you shall be authorized to receive them?
When do you begin your studies? With whom & where?
I am, Dear Shaw, / Your friend
T B Adams